
	
		II
		112th CONGRESS
		1st Session
		S. 1291
		IN THE SENATE OF THE UNITED STATES
		
			June 28, 2011
			Ms. Klobuchar (for
			 herself and Mr. Johnson of South Dakota)
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide a
		  renewable electricity integration credit for a utility that purchases or
		  produces renewable power.
	
	
		1.Renewable electricity
			 integration credit
			(a)Business
			 credit
				(1)In
			 generalSubpart D of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 section:
					
						45S.Renewable
				electricity integration credit
							(a)General
				ruleFor purposes of section 38, in the case of an eligible
				taxpayer, the renewable electricity integration credit for any taxable year is
				an amount equal to the product of—
								(1)the intermittent
				renewable portfolio factor of such eligible taxpayer, and
								(2)the number of
				kilowatt hours of renewable electricity—
									(A)purchased or
				produced by such taxpayer, and
									(B)sold by such
				taxpayer to a retail customer during the taxable year.
									(b)Intermittent
				renewable portfolio factor
								(1)Years before
				2017In the case of taxable years beginning before January 1,
				2017, the intermittent renewable portfolio factor for an eligible taxpayer
				shall be determined as follows:
									
										
											
												In the case of an eligible taxpayer whose intermittent
						renewable electricity percentage is:For taxable years
						beginning before 2012, the intermittent renewable portfolio factor
						is:For taxable years beginning in or after 2012, the
						intermittent renewable portfolio factor is:
												
											
											
												Less than 4 percentzero centszero cents
												
												At least 4 percent but less than 8 percent0.1 centszero
						cents
												
												At least 8 percent but less than 12 percent0.2
						cents0.2 cents
												
												At least 12 percent but less than 16 percent0.3
						cents0.3 cents
												
												At least 16 percent but less than 20 percent0.4
						cents0.4 cents
												
												At least 20 percent but less than 24 percent0.5
						cents0.5 cents
												
												Equal to or greater than 24 percent0.6
						cents0.6 cents.
												
											
										
									
								(2)Years after
				2016In the case of taxable years beginning after December 31,
				2016, the intermittent renewable portfolio factor for an eligible taxpayer
				shall be determined as follows:
									
										
											
												In the case of an eligible taxpayer whose intermittent
						renewable electricity percentage is:For taxable years
						beginning before 2019, the intermittent renewable portfolio factor
						is:For taxable years beginning in or after 2019, the
						intermittent renewable portfolio factor is:
												
											
											
												Less than 10 percentzero centszero cents
												
												At least 10 percent but less than 12 percent0.2
						centszero cents
												
												At least 12 percent but less than 16 percent0.3
						cents0.15 cents
												
												At least 16 percent but less than 20 percent0.4
						cents0.4 cents
												
												At least 20 percent but less than 24 percent0.5
						cents0.5 cents
												
												Equal to or greater than 24 percent0.6
						cents0.6 cents.
												
											
										
									
								(c)Definitions and
				special rulesFor purposes of this section—
								(1)Eligible
				taxpayerThe term eligible taxpayer means an
				electric utility (as defined in section 3(22) of the Federal Power Act, 16
				U.S.C. 796(22)).
								(2)Renewable
				electricityThe term renewable electricity means
				electricity generated by—
									(A)any facility
				using wind to generate such electricity,
									(B)any facility
				using solar energy to generate such electricity, or
									(C)any facility
				using any other intermittent renewable energy source which the Secretary of
				Energy determines has a capacity factor of less than 50 percent on an annual
				basis.
									(3)Intermittent
				renewable electricity percentageThe term intermittent
				renewable electricity percentage means the percentage of an eligible
				taxpayer’s total sales of electricity to retail customers that is derived from
				renewable electricity (determine without regard to whether such electricity was
				produced by the taxpayer).
								(4)Application of
				other rulesFor purposes of this section, rules similar to the
				rules of paragraphs (1), (3), and (5) of section 45(e) shall apply.
								(5)Credit allowed
				only with respect to 1 eligible entityNo credit shall be allowed
				under subsection (a) with respect to renewable electricity purchased from
				another eligible entity if a credit has been allowed under this section or a
				payment has been made under section 6433 to such other eligible entity.
								(d)Credit
				disallowed unless credit passed to third party generators charged for
				integration costs
								(1)In
				generalIn the case of renewable electricity eligible for the
				credit under subsection (a) that is purchased and not produced by an eligible
				taxpayer, no credit shall be allowed unless any charge the taxpayer has
				assessed the seller to recover the integration costs associated with such
				electricity has been reduced (but not below zero) to the extent of the credit
				received under subsection (a) associated with such electricity.
								(2)DefinitionsFor
				purposes of paragraph (1), charges intended to recover integration costs do not
				include amounts paid by the producer of the electricity for interconnection
				facilities, distribution upgrades, network upgrades, or stand alone network
				upgrades as those terms have been defined by the Federal Energy Regulatory
				Commission in its Standard Interconnection Procedures.
								(e)Coordination
				with paymentsThe amount of the credit determined under this
				section with respect to any electricity shall be reduced to take into account
				any payment provided with respect to such electricity solely by reason of the
				application of section
				6433.
							.
				(2)Credit made
			 part of general business creditSubsection (b) of section 38 of
			 the Internal Revenue Code of 1986 is amended by striking plus at
			 the end of paragraph (35), by striking the period at the end of paragraph (36)
			 and inserting , plus, and by adding at the end the following new
			 paragraph:
					
						(37)the renewable
				electricity integration credit determined under section
				45S(a).
						.
				(3)Specified
			 creditSubparagraph (B) of section 38(c)(4) of the Internal
			 Revenue Code of 1986 is amended by redesignating clauses (vii) through (ix) as
			 clauses (viii) through (x), respectively, and by inserting after clause (v) the
			 following new clause:
					
						(vi)the credit
				determined under section
				45S.
						.
				(4)Clerical
			 amendmentThe table of sections for subpart D of part IV of
			 subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 adding at the end the following new item:
					
						
							Sec. 45S. Renewable electricity
				integration
				credit.
						
						.
				(b)Payments in
			 lieu of credit
				(1)In
			 generalSubchapter B of chapter 65 of the Internal Revenue Code
			 of 1986 is amended by adding at the end the following new section:
					
						6433.Renewable
				electricity integration payments
							(a)In
				generalIf any eligible person sells renewable electricity to a
				retail customer, the Secretary shall pay (without interest) to any such person
				who elects to receive a payment an amount equal to the product of—
								(1)the intermittent
				renewable portfolio factor of such eligible person, and
								(2)the number of
				kilowatt hours of renewable electricity—
									(A)purchased or
				produced by such person, and
									(B)sold by such
				person in the trade or business of such person to a retail customer.
									(b)Timing of
				payments
								(1)In
				generalExcept as provided in paragraph (2), rules similar to the
				rules of section 6427(i)(1) shall apply for purposes of this section.
								(2)Quarterly
				payments
									(A)In
				generalIf, at the close of any quarter of the taxable year of
				any person, at least $750 is payable in the aggregate under subsection (a), to
				such person with respect to electricity purchased or produced during—
										(i)such quarter,
				or
										(ii)any prior
				quarter (for which no other claim has been filed) during such taxable
				year,
										a claim
				may be filed under this section with respect to such electricity.(B)Time for filing
				claimNo claim filed under this paragraph shall be allowed unless
				filed on or before the last day of the first quarter following the earliest
				quarter included in the claim.
									(c)Definitions and
				special rulesFor purposes of this section—
								(1)Eligible
				personThe term eligible person means an electric
				utility (as defined in section 3(22) of the Federal Power Act, 16 U.S.C.
				796(22)).
								(2)Other
				definitionsAny term used in this section which is also used in
				section 45S shall have the meaning given such term under section 45S.
								(3)Application of
				other rulesFor purposes of this section, rules similar to the
				rules of paragraphs (1) and (3) of section 45(e) shall apply.
								(d)Payment
				disallowed unless amount passed to third party generators charged for
				integration costs
								(1)In
				generalIn the case of renewable electricity eligible for the
				payment under subsection (a) that is purchased and not produced by an eligible
				person, no payment shall be made under this section unless any charge the
				eligible person has assessed the seller to recover the integration costs
				associated with such electricity has been reduced (but not below zero) to the
				extent of the payment received under subsection (a) associated with such
				electricity.
								(2)DefinitionsFor
				purposes of paragraph (1), charges intended to recover integration costs do not
				include amounts paid by the producer of the electricity for interconnection
				facilities, distribution upgrades, network upgrades, or stand alone network
				upgrades as those terms have been defined by the Federal Energy Regulatory
				Commission in its Standard Interconnection
				Procedures.
								.
				(2)Clerical
			 amendmentThe table of sections for subpart B of chapter 65 of
			 the Internal Revenue Code of 1986 is amended by adding at the end the following
			 new item:
					
						
							Sec. 6433. Renewable electricity integration
				payments.
						
						.
				(c)Effective
			 dateThe amendments made by this section shall apply to
			 electricity produced or purchased after December 31, 2009.
			
